Citation Nr: 0206341	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  97-34 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for a right 
ankle disability, presently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran had two periods of active service.  From May 1972 
to May 1974, he served on with the United States Marine Corps 
(USMC).  From March 1977 to December 1982, he served with the 
United States Army.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a December 1996 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein service 
connection for PTSD and degenerative joint disease of the 
left ankle and both knees as secondary to the veteran's right 
ankle disability and an increased rating for a right ankle 
disability were denied.  The veteran appealed these 
decisions.  

In May 1999, the veteran was afforded a videoconference 
hearing before the undersigned Member of the Board.  A 
transcript of this hearing is presently associated with the 
claims folder.  In July 1999, the Board remanded the case to 
the RO for further development.

While the case at the RO on remand, the RO issued an April 
2001 rating action awarding service connection for left 
ankle, right knee, and left knee disabilities as secondary to 
the veteran's service connected right ankle disability.  This 
action constitutes a full grant of the benefits sought on 
appeal for these disabilities.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO to the 
extent possible.

2.  The evidence does not show that the veteran presently has 
a medical diagnosis of PTSD in accordance with DSM-IV 
criteria.

3.  The veteran's right ankle disability is presently 
manifested by pain, degenerative arthritis, and minor 
limitation of motion; neither ankylosis nor marked limitation 
of motion is shown.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (1996)(2001).

2.  The criteria for an increased rating for a right ankle 
disability, presently evaluated as 10 percent disabling, are 
not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, §§  4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5270, 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  In July 1999, the Board remanded the 
case, inter alia, to verify the veteran's alleged inservice 
stressors and to schedule a VA examination.  The requested 
development has been completed and additional records have 
been obtained associated with the claims folder.  The Board 
notes that the veteran's service medical and personnel 
records are presently associated with the claims folder.  The 
veteran has not referenced, nor does the evidence show, the 
existence of any additional pertinent evidence that is not 
presently associated with the claims folder.  Accordingly, 
VA's duty to assist the claimant in this regard is satisfied.  
38 U.S.C.A. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of 
various letters from the RO, a statement of the case, and a 
supplemental statement of the case issued during the course 
of this appeal.  In particular, the Board notes that the 
veteran was informed of the changes in the law contained in 
the VCAA by means of an April 2001 supplemental statement of 
the case.  Accordingly, the Board finds that the duty to 
inform the veteran of required evidence to substantiate his 
claim has been satisfied.  38 U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded VA examinations in 1996 and 2001 
addressing PTSD and his right ankle disability.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of his 
claim have been satisfied, and that returning the case to the 
RO to consider the requirements of VCAA would serve no useful 
purpose, but would needlessly delay appellate review. 

I.  Evidentiary Background

The veteran served on active duty with the Marine Corps from 
May 1972 to May 1974.  A DD214, Certificate of Release or 
Discharge from Active Duty, covering this period of active 
duty indicates that he had no foreign and/or sea service 
during this period of active duty.  He was awarded the 
National Defense Service Medal.  Service personnel records do 
not show that he served in Vietnam.  

 The veteran's served in the Army from July 1977 to December 
1982.  A DD214, Certificate of Release or Discharge from 
Active Duty, covering this period of active service indicates 
that he had 2 months and 17 days of foreign service.  

By means of a July 1983 rating action, service connection for 
early post-traumatic degenerative arthritis of the right 
ankle was established as service medical records showed that 
he twisted his ankle in 1978 while playing baseball.  He 
continued to have complaints of right ankle pain and swelling 
with objective findings of degenerative changes.  A 10 
percent disability evaluation was assigned effective December 
9, 1982, the day following the veteran's separation from 
active duty.

In July 1996, the veteran submitted an informal claim for 
service for PTSD and an increased rating for a right ankle 
disability.  By letter dated in July 1996, the RO requested 
detailed information regarding inservice stressors.  Included 
with this letter was a PTSD questionnaire.  

A September 1996 VA psychology record shows that the veteran 
participated in group therapy.  He reported that he had 
witnessed a friend getting shot and killed.  This caused him 
great distress.   He reported flashbacks and severe 
nightmares within the past week.  An October 1996 psychology 
record shows that the veteran complained of problems at work.  

In August 1996, the veteran was afforded a VA PTSD 
examination.  He was not on any psychotropic medications.  He 
reported that he was sent to Vietnam in September 1972 and 
stayed there for six months.  He did not assert that he was 
involved in active combat.  He reported that while in Vietnam 
he witnessed some mortar fire and a couple of U.S. soldiers 
getting injured.  Following service he worked as a mechanic 
and in housekeeping at a VA hospital. He complained of 
trouble sleeping.  He reported flashbacks of service to 
include mortar fire.  He had difficulty handling situations 
due to stress and got upset easily.  The examiner noted that 
the veteran could not establish all the symptoms of PTSD 
during his interview.  While the veteran complained of sleep 
disturbance and "vague flashbacks," the examiner could not 
determine if the sleep disturbance was due to chronic alcohol 
use or PTSD symptoms.  Diagnosis was rule out alcohol 
dependency and rule out post traumatic stress disorder.  

The veteran was also afforded a VA joint examination in 
August 1996.  He reported that his right ankle continued to 
bother him following his discharge from active duty.  His 
complaints included intermittent swelling.  He took Tylenol 
and Motrin for his pain.  The examination report indicates 
that the veteran had no joint swelling, no deformity, and no 
instability of the joints.  Range of dorsiflexion of his 
ankles was to 5 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  X-rays showed mild degenerative joint 
disease of both ankles.  Pertinent diagnosis was pain both 
ankles, mild degenerative joint disease.  

In May 1999, the veteran testified at videoconference hearing 
before the undersigned Member of the Board.  He asserted that 
he engaged in combat during service as a rifleman in the 
Marine Corps.  Additionally, he alleged that he had to 
recover dead bodies and check them for identification.  He 
reported that he witnessed a fellow Marine die after slipping 
off a net during a training exercise off the coast of France.  
According to the veteran, he was on the net when the Marine 
slipped.  At the time of the hearing, he was not taking 
medication for PTSD but was awaiting admission into a PTSD 
program.  He also reported pain in his right ankle.  

Pursuant to the July 1999 Board remand, the RO requested 
evidence from the veteran concerning his alleged inservice 
stressors in August 1999.  The veteran was asked to be as 
specific as possible in identifying his stressors including 
furnishing names, dates, units, and other data that would 
assist in verifying the events.  

The veteran responded in August 1999.  He asserted that, 
while serving with the 6th Marine Division off the coast of 
France in 1972, he witnessed a fellow Marine fall into the 
water between two ships.  The Marine was "crushed to 
death."  He reported dreams and nightmares of this incident.  
Additionally, he asserted he was stationed in Da Nang, 
Vietnam, with the 9th Marine Division for approximately 9 
months in 1972 and 1973.  During this alleged service, he 
witnessed dead bodies and body parts stacked for shipment 
back to the United States.  He reported flashbacks of this 
service.  

In January 2000, the RO informed the veteran that more 
specific information regarding his stressors was necessary.  
In particular, he was asked to furnish the name of the Marine 
that he saw killed, the approximate date of his death, and 
the name of the ship that he was on.  The veteran responded 
in February 2000 stating that he did not know the name of the 
Marine that was killed, but the Marine was in either Mike or 
Kelo Company and was assigned to Lima Company.  The time of 
the death was January 15 to January 20, 1973, and the ship 
was the Iwo Jima.  

The RO subsequently forwarded the information regarding the 
veteran's alleged stressors to the Commandant of the Marine 
Corps in an attempt to verify them.  By letter dated in June 
2000, the Personnel Management Support Branch of the USMC 
responded.  It was noted that unit diaries showed two 
casualties from Company L Blt 3/6.  However, these injuries 
included an infected middle finger and a right broken ankle.  
There were no casualties listed for Company M or Company K.  
It was noted that the veteran's personnel records do not show 
that he was in Vietnam.  Also, there is no 9th Marine 
Division.  

In February 2001, the veteran was afforded a VA joints 
examination.  He reported pain and swelling in his knees and 
ankles.  Cloudy and rainy weather aggravated his pain.  The 
veteran could not give the frequency or duration of flare-
ups.  Stooping and bending are painful.  He was not wearing 
any ankle support.  Right ankle dorsiflexion was to 6 
degrees, plantar flexion was to 40 degrees, inversion was to 
25 degrees, and eversion was to 15 degrees.  Pain was 
expressed at 8 degrees of dorsiflexion of the right ankle.  
No swelling was noted over the ankles.  X-rays of the right 
ankle showed cystic bone changes with sclerotic rim of the 
distal right tibial bone.  Pertinent diagnosis was status 
post severe sprain of the right ankle.  

II.  Service Connection for PSTD

In general, service connection may be established for disease 
or disability that was either incurred in, or aggravated by, 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service 
connection for PTSD, as amended in June 1999, but effective 
from March 1997, requires (1) medical evidence diagnosing the 
condition in accordance with current DSM-IV criteria, (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

Prior to March 1997, service connection for PTSD required (1) 
medical evidence establishing a clear diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304 (f) (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As the evidence shows that the veteran filed his 
claim for service connection for PTSD prior to the effective 
date of the current version of 38 C.F.R. § 3.304 (f), the 
Board will review the veteran's claims pursuant to both the 
criteria in effect prior to March 1997, and the criteria in 
effect subsequent to that date, to determine which, if any, 
may be more favorable to the veteran.

After a review of the evidence, the Board finds that the 
veteran's claim fails as the preponderance of the evidence 
does not show that the veteran has PTSD, in accordance with 
current DSM-IV criteria, caused by his military service.

Despite evidence of participation in psychology group 
therapy, VA outpatient treatment records do not show that the 
veteran has a diagnosis of PTSD.  Similarly, an August 1996 
VA examination noted that the veteran did not show all the 
signs of PTSD.  While the veteran may have some PTSD 
symptoms, the examiner could not determine whether these 
symptoms resulted from a diagnosis of PTSD or alcohol use.  
This evaluation does not contain evidence of either a 
diagnosis of PTSD in accordance with current DSM-IV criteria, 
or medical evidence establishing a clear diagnosis of PTSD.  

Based on the discussion above, the Board finds that the 
evidence does not show that the veteran has a diagnosis of 
PTSD in accordance with DSM-IV criteria.  The Board has 
considered the various statements of the veteran.  However, 
as a layperson, he is not competent to establish by his own 
opinion that he has PTSD.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Without a diagnosis of PTSD in accordance with DSM-
IV criteria, or a clear diagnosis of PTSD, there is no need 
to proceed further to determine whether any claimed stressor 
in service may be verified.  And, obviously, there can be no 
medical opinion linking non-existent PTSD to a stressor event 
in service.

In view of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's PTSD 
claim.  38 C.F.R. § 3.304(f).  The Board has considered the 
doctrine of reasonable doubt.  However, as the evidence does 
not show that the veteran presently has a diagnosis of PTSD 
consistent with either the current version or former version 
of 38 C.F.R. §  3.304(f), there can be no reasonable doubt. 

III.  Increased Rating for a Right Ankle Disability

The severity of ankle disabilities, for VA rating purposes, 
is determined by application of the criteria set forth in 
38 C.F.R. § 4.71a of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2001) (Schedule).  Under these criteria, 
the degree of disability for arthritis due to trauma is 
determined by application of the rating schedule used for 
degenerative arthritis.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5003, 5010 (2001).  The current rating of 10 percent 
contemplates, in the absence of limitation of motion, X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  An increase evaluation will be 
appropriate, in the absence of limitation of motion, upon 
establishment of X-ray evidence of two or more major joints 
or two or more minor joint groups with occasional 
incapacitating exacerbations.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2001); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5003, 5010. (2001).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

While the veteran has been diagnosed degenerative joint 
disease in his right ankle, the evidence of record, to 
include the report of the most recent VA examination, 
indicates that there is at least some limitation of right 
ankle motion.  An increased evaluation from 10 percent to 20 
percent is accordingly not warranted under Diagnostic Code 
5003 or 5010.

A higher evaluation may also be assigned if there is a 
diagnosis of ankylosis of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2001).   While the veteran has 
complained of ankle pain and stiffness, the claims folder 
contains no reference to any diagnosis of ankylosis in the 
veteran's right ankle, nor does the veteran claim that he has 
ankylosis of his right ankle.  As there is no definite 
finding or diagnosis of ankylosis, there is no need to 
evaluate his right ankle condition under diagnostic codes 
relevant to ankylosis.  

Additionally, a higher evaluation may be assigned if there is 
a marked limitation of motion rather than moderate limitation 
of motion.  A moderate limitation of motion warrants a 10 
percent rating while a marked limitation would result in an 
increase to a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2001).  While the veteran complains of 
pain, on examination in February 2001 he could flex the right 
ankle from 0 (zero) to 6 degrees, as compared to full or 
normal ankle dorsiflexion of 0 (zero) to 20 degrees, and 
could plantar flex from 0 (zero) to 40 degrees, as compared 
to full or normal plantar flexion of 0 (zero) to 45 degrees.  
(See 38 C.F.R. § 4.71, Plate II.)  The Board notes that the 
veteran does experience limitation of motion in his right 
ankle.  However, as there is no clinical evidence of record 
to indicate that his limitation of motion should be 
considered marked, an increase from 10 percent to 20 percent 
due to limitation of motion is not warranted.  

The Board acknowledges that the veteran complains of constant 
pain; however, such complaints must be considered in 
conjunction with the clinical findings.  The Court has held 
that assignment of disability ratings for orthopedic 
disabilities is to include consideration of the regulatory 
provisions set forth in 38 C.F.R. §§ 4.40 and 4.45, wherein 
functional loss, as shown by "adequate pathology," is 
deemed integral to ascertaining the severity of such 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the instant case, the Board finds that the current 10 percent 
disability evaluation sufficiently reflects the level of 
functional impairment demonstrated.  The Board notes that the 
recent VA examinations show that the veteran does not require 
any prosthetic support for his right ankle disability.  
Additionally, he continues to work as a janitor at a VA 
facility.  

Based on the discussion above, the Board accordingly must 
deny the veteran's claim for an increased rating of service 
connection for his right ankle disability, since it is 
apparent that the preponderance of the evidence is against 
any such finding.  The Board notes that the record does not 
reflect any request by him that the question of entitlement 
to a compensable evaluation for gout be referred to the RO 
for consideration by the appropriate VA officials as to 
whether an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2001) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder.  See Floyd v. Brown, 
9 Vet. App. 88 (2001).


ORDER

Service connection for PTSD is denied. 

Entitlement to an increase rating for a right ankle 
disability, presently evaluated as 10 percent disabling, is 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

